Case 2:17-cv-00123-JRG Document 341 Filed 10/02/18 Page 1 of 11 PageID #: 17732



                    THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF TEXAS
                           MARSHALL DIVISION



 OPTIS WIRELESS TECH., LLC, ET AL.,

     Plaintiffs,                          Civil Action No. 2:17-cv-123 JRG-RSP

     v.                                   ORAL ARGUMENT REQUESTED

 HUAWEI TECHS. CO. LTD., ET AL.,

     Defendants.


                   HUAWEI’S OPPOSITION TO PANOPTIS’
                    MOTION FOR ONGOING ROYALTY
Case 2:17-cv-00123-JRG Document 341 Filed 10/02/18 Page 2 of 11 PageID #: 17733



                                   TABLE OF CONTENTS
 I.     INTRODUCTION ............................................................................................................................. 1

 II.    ARGUMENT ....................................................................................................................................... 1

        A.          The Court’s Decision on Ongoing Royalty Should Be Subject to Or
                    Conditioned on the Resolution of Huawei’s Forthcoming JMOL Motion. .................. 1

        B.          Even If the Court Awards Any Ongoing Royalty, It Should Reject PanOptis’
                    Request for Royalty Enhancement. ..................................................................................... 2

 III.   CONCLUSION ................................................................................................................................... 7




                                                                          i
Case 2:17-cv-00123-JRG Document 341 Filed 10/02/18 Page 3 of 11 PageID #: 17734



 I.      INTRODUCTION

         Huawei does not dispute that, if the Court denies Huawei’s JMOL Motion, an award of an

 ongoing royalty is appropriate in principle for any patent that the Court ultimately finds is infringed

 and not invalid and for which pre-verdict damages are awarded. But the Court’s decision on an

 ongoing royalty should be subject to or conditioned on the resolution of Huawei’s forthcoming

 JMOL Motion. Moreover, to the extent that the Court ultimately awards any ongoing royalty, it

 should find that PanOptis has failed to meet its burden of showing that an enhancement of the

 ongoing royalty is warranted. Contrary to PanOptis’ argument, because an injunction is not at issue

 in this case, the jury’s findings of infringement and no-invalidity have not materially changed the

 parties’ bargaining power after the trial. And, because an injunction is not at issue and the parties are

 not competitors, willfulness considerations have no place in any ongoing royalty analysis. Finally,

 with respect to the ’238 patent, PanOptis is now in a weaker bargaining position than it was during

 the damages period because the advent of a new, non-infringing, video-decoding standard has

 decreased the relative value of the technology that the jury found infringes the ’238 patent. The

 Court should thus deny PanOptis’ request for an enhancement of any ongoing royalty award.1

 II.     ARGUMENT

         A.      The Court’s Decision on Ongoing Royalty Should Be Subject to Or
                 Conditioned on the Resolution of Huawei’s Forthcoming JMOL Motion.

         Huawei intends to file by the applicable deadline a motion to enter judgment as a matter of

 law, grant a new trial, set aside or reduce the damages award, and/or to reconsider, correct, or

 amend the judgment order (“JMOL Motion”). Any resolution of the instant motion for ongoing

 royalty should be subject to and/or conditioned on the resolution of Huawei’s JMOL Motion. For

 example, an ongoing royalty would not be appropriate for any patent claim that, upon resolution of


 1
         Huawei respectfully requests oral argument for PanOptis’ motion for ongoing royalty.


                                                     1
Case 2:17-cv-00123-JRG Document 341 Filed 10/02/18 Page 4 of 11 PageID #: 17735



 Huawei’s JMOL Motion, the Court finds is invalid and/or not infringed or for which the Court sets

 aside the jury’s damages award. Moreover, for any patent claim for which, upon resolution of

 Huawei’s JMOL Motion, the Court reduces the jury’s damages award, any corresponding ongoing

 royalty should be reduced to the lower royalty rate that the Court uses or in effect adopts in its

 reduced damages award. Huawei incorporates herein all arguments that it will set forth in its JMOL

 Motion to the extent that those arguments pertain to or affect the Court’s decision on awarding an

 ongoing royalty.

         Assuming that the Court ultimately finds that an ongoing royalty award is appropriate,

 Huawei would not oppose PanOptis’ request for accounting. Indeed, on the day of filing this

 response, Huawei produced to PanOptis sales and shipment data covering sales through the second

 quarter of 2018. However, Huawei respectfully requests that the Court allow Huawei to provide

 sales data and make payment within 75 days after the close of each quarter, as the 60-day deadline

 that PanOptis seeks may not provide adequate time for Huawei to collect sales data, audit the data,

 and make payment.

         B.         Even If the Court Awards Any Ongoing Royalty, It Should Reject PanOptis’
                    Request for Royalty Enhancement.

         The proper royalty rate is “a matter committed to the sound discretion of the district court.”

 Amado v. Microsoft Corp., 517 F.3d 1353, 1362 n.2 (Fed. Cir. 2008). In calculating an ongoing royalty

 award, the court uses the jury’s implied royalty rate as a starting point, and then conducts “a renewed

 analysis of a reasonable royalty based on a post-verdict hypothetical negotiation.” Cioffi v. Google, Inc.,

 No. 2:13-CV-103-JRG-RSP, 2017 WL 4011143, at *3 (E.D. Tex. Sept. 12, 2017). “The patent owner

 seeking a higher rate bears the burden to show that enhancement of the jury’s rate is appropriate in a

 given case.” Id.

         Here, PanOptis cannot overcome its burden of justifying an enhancement of any ongoing

 royalty award. PanOptis’ request for enhancement of royalty is grounded solely on the jury’s findings


                                                      2
Case 2:17-cv-00123-JRG Document 341 Filed 10/02/18 Page 5 of 11 PageID #: 17736



 that (1) the asserted patents are infringed and/or not invalid, and (2) Huawei’s infringement was

 willful. Neither finding adequately supports enhancing any ongoing royalty that the Court may award

 if it denies Huawei’s JMOL Motion.

         First, PanOptis errs when it argues that the jury’s finding that the asserted patents are

 infringed and not invalid has in and of itself substantially improved PanOptis’ bargaining power.

 Pursuant to the Court’s jury instructions, the hypothetical negotiation analysis that the jury was

 required to undertake in calculating damages (and which PanOptis’ damages expert undertook) was

 already based on an assumption that the asserted patents are infringed and not invalid. Dkt. 284, at

 23 (“[Y]ou must assume that both parties believed the patent was valid and infringed.”); see also Mark

 A. Lemley, The Ongoing Confusion over Ongoing Royalties, 76 Mo. L. Rev. 695, 704 (2011) (“The ongoing

 royalty question is the very same question the jury has just resolved: what would a willing buyer and

 a willing seller who know the patent is valid and infringed have agreed to as a royalty rate?”). Thus,

 as this Court has found, “[a]lthough the new hypothetical negotiation occurs on the date of the jury

 verdict, this underlying assumption—that the patents are valid and infringed—has not changed since

 the date of the hypothetical negotiation considered by the jury.” Cioffi, 2017 WL 4011143, at *4.

 Notably, PanOptis does not contend that any other event subsequent to the trial has altered the

 Georgia Pacific analysis. Thus, there is no justification for enhancing any ongoing royalty award.

         PanOptis points out that the Federal Circuit has observed that “there is a ‘fundamental

 difference’ between a ‘reasonable royalty for pre-verdict infringement and damages for post-verdict

 infringement.’” Dkt. 326 at 2 (quoting XY, LLC v. Trans Ova Genetics, L.C., 890 F.3d 1282, 1297

 (Fed. Cir. 2018) and Amado v. Microsoft, 517 F.3d at 1360). PanOptis’ reliance on Amado and XY,

 LLC is misplaced. In Amado, the district court found that a permanent injunction was appropriate

 but stayed the injunction pending appeal, and thus the ongoing royalty award was meant to

 compensate the patentee for ongoing infringement under the threat of a permanent injunction. 517



                                                     3
Case 2:17-cv-00123-JRG Document 341 Filed 10/02/18 Page 6 of 11 PageID #: 17737



 F.3d at 1362. Indeed, Amado made it clear that “[t]his is not a case … where the [district] court’s task

 was to assess an appropriate level of damages for ongoing infringement under circumstances in

 which an injunction was not warranted.” Id. Here, however, there does not appear to be any dispute

 that, given the nature of this litigation including PanOptis’ assertion of standard-essential patents, an

 injunction would not be proper; and, in any event, PanOptis does not seek an injunction. And

 “[w]hen an injunction is found to be improper, … there appears to be no material difference

 between the parties’ current situation and the one [they were] in at the time of the hypothetical

 negotiation.” EMC Corp. v. Zerto, Inc., No. CV 12-956 (GMS), 2017 WL 3434212, at *3 (D. Del. Aug.

 10, 2017) (declining to enhance ongoing royalty); see also Erfindergemeinschaft UroPep GbR v. Eli Lilly &

 Co., No. 2:15-CV-1202-WCB, 2017 WL 3034655, at *5 (E.D. Tex. July 18, 2017) (Bryson, J.) (“[T]he

 extent to which the imposition of an injunction is a realistic threat is an important factor that largely

 accounts for the difference between pre-verdict and post-verdict hypothetical negotiations.”); Presidio

 Components Inc. v. Am. Tech. Ceramics Corp., No. 08-CV-335-IEG (NLS), 2010 WL 3070370, at *4

 (S.D. Cal. Aug. 5, 2010) (finding that any disparity between pre-verdict and post-verdict royalties “is

 largely due to the threat of an injunction, which serves as a big stick, essentially framing negotiation

 in terms of how much an adjudged infringer would pay for a license to continue its infringing

 conduct” (citations and quotation marks omitted)); Univ. of Pittsburgh v. Varian Med. Sys., Inc., No. 08-

 cv-1307, 2012 WL 1436569, at *12 (W.D. Pa. Apr. 25, 2012) (“The change in the bargaining position

 found in Amado was that the patentee was seeking a permanent injunction when such a remedy did

 not exist for sales that occurred prior to the entry of final judgment.”).

         PanOptis’ other authority, XY, LLC is distinguishable because it does not address an

 enhancement of royalty award; rather, it holds that the district court in that case should not have

 reduced the ongoing royalty below the rate that the jury adopted. XY, LLC, 890 F.3d at 1298

 (“[T]he district court identified no economic factors that would justify the imposition of rates that



                                                     4
Case 2:17-cv-00123-JRG Document 341 Filed 10/02/18 Page 7 of 11 PageID #: 17738



 were lower than the jury’s.”). In sum, the jury’s findings of infringement and no-invalidity do not

 warrant enhancing any ongoing royalty that the Court may award if it denies Huawei’s JMOL

 Motion.

        Second, the jury’s finding of willfulness does not counsel for the enhancement of any

 ongoing royalty that the Court may award if it denies Huawei’s JMOL Motion. To begin with, for all

 of the reasons that Huawei will set forth in its forthcoming JMOL Motion and concurrently filed

 opposition to PanOptis’ motion for enhanced damages—which will request in part that the Court

 set aside the jury’s finding of willfulness or decline to enhance the damages award based on that

 finding—the Court should also deny PanOptis’s request for enhancement of ongoing royalty based

 on the jury’s willfulness finding. PanOptis’ reliance on Huawei’s withdrawal of its FRAND

 affirmative defenses prior to the bench trial is unwarranted for the reasons set forth in Huawei’s

 Bench Trial Opening Brief, as no unfairness or misbehavior occurred. Dkt. 334 at 8-10.

        Moreover, because there is no dispute that an injunction is not proper in this case and

 because PanOptis does not compete with Huawei, any continuing infringement by Huawei would be

 adequately compensated by ongoing royalty rate(s) equal to the rate(s) that the jury in effect adopted

 (or any lower rate(s) that the Court may adopt in lowering the jury’s damages award upon its

 resolution of Huawei’s JMOL Motion). Indeed, even in Amado, where an injunction was deemed

 appropriate, the Federal Circuit held that it was not appropriate to enhance the ongoing royalty

 award based on willfulness principles. Amado, 517 F.3d at 1362 (“[W]illfulness … is not the inquiry

 when the infringement is permitted by a court-ordered stay.”). Accordingly, several district courts—

 including this Court—have declined to enhance an ongoing royalty award based on willfulness

 where an injunction is not deemed appropriate and the parties are not competitors. See, e.g.,

 Erfindergemeinschaft UroPep GbR, 2017 WL 3034655, at *9 (“If it is improper to use willfulness as a

 basis for enhancing the ongoing royalty in a case in which an injunction has been granted and stayed,



                                                    5
Case 2:17-cv-00123-JRG Document 341 Filed 10/02/18 Page 8 of 11 PageID #: 17739



 it would seem at least equally improper to use willfulness as a basis to enhance the ongoing royalty in

 a situation in which the equities would not even permit the issuance of an injunction in the first

 place. And it may be even more improper in a case such as this one, which involves a non-

 competitor, in which the plaintiff chooses not to seek an injunction, and in which the defendant’s

 continuing infringement in fact benefits the plaintiff by generating sales from which ongoing

 royalties can be awarded.”); EMC Corp., 2017 WL 3434212, at *5 (same); Cioffi, 2017 WL 4011143, at

 *4 (“[A]ll Parties are aware that no permanent injunction will issue in this case because Plaintiffs

 have elected not to seek a permanent injunction. Thus, future infringement will be authorized, even

 though Google will be required to pay a royalty for any such infringement…. Moreover, as other

 courts have noted, Plaintiffs receive a benefit from Google's continued infringement—an ongoing

 royalty for future infringing uses.”). Thus, PanOptis’ argument that future infringement should be

 deemed willful is incorrect, and applying willful principles to enhance any ongoing royalty award

 would be improper.

         Third, in the case of the ’238 patent, PanOptis’ relative bargaining position has in fact been

 weakened compared to its bargaining power in the hypothetical negotiation that presumably formed

 the basis of the jury’s damages verdict. That is because, according to Dr. Schonfeld’s unrebutted

 testimony, a newer video decoding technology (H.265) has already succeeded the H.264 standard,

 and the H.265 standard does not use the CAVLC table which according to PanOptis infringes the

 ’238 patent. See 8-22 PM Trial Tr. 78:24-79:17. Given this unrebutted testimony, the Court should

 not enhance any ongoing royalty award for the ’238 patent.

         In sum, given that PanOptis has not pointed to any changed circumstances since the jury

 delivered its verdict, it has failed to meet its burden of showing that an enhancement of the ongoing

 royalty would be warranted.




                                                    6
Case 2:17-cv-00123-JRG Document 341 Filed 10/02/18 Page 9 of 11 PageID #: 17740



 III.   CONCLUSION

        For the foregoing reasons, the Court should enter any ongoing royalty award only subject to

 or conditioned on its resolution of Huawei’s JMOL Motion. And, in any event, the Court should not

 enhance any ongoing royalty award.




                                                 7
Case 2:17-cv-00123-JRG Document 341 Filed 10/02/18 Page 10 of 11 PageID #: 17741



  Dated: October 2, 2018                   By: /s/Robert T. Haslam
                                           Robert T. Haslam (rhaslam@cov.com)
                                             Lead Attorney
                                           Stanley Young (syoung@cov.com)
                                           Anupam Sharma (asharma@cov.com)
                                           Thomas E. Garten (tgarten@cov.com)
                                           James Hovard (jhovard@cov.com)
                                           Tess Hamilton (tahamilton@cov.com)
                                           COVINGTON & BURLING LLP
                                           3000 El Camino Real
                                           5 Palo Alto Square
                                           Palo Alto, CA 94306
                                           Telephone: (650) 632-4700
                                           Facsimile: (650) 632-4800

                                           Gregory S. Nieberg (gneiberg@cov.com)
                                           Heng Gong (hgong@cov.com)
                                           COVINGTON & BURLING LLP
                                           The New York Times Building
                                           620 Eighth Avenue
                                           New York, NY 10018-1405
                                           Telephone: (212) 841-1000
                                           Facsimile: (212) 841-1010

                                           Paul J. Wilson (pwilson@cov.com)
                                           Ali Mojibi (amojibi@cov.com)
                                           Christopher Higby (chigby@cov.com)
                                           COVINGTON & BURLING LLP
                                           One CityCenter
                                           850 Tenth Street, NW
                                           Washington, DC 20001-4956
                                           Telephone: (202) 662-6000
                                           Facsimile: (202) 662-6291

                                           Michael C. Smith (michaelsmith@siebman.com)
                                           Texas Bar No. 18650410
                                           SIEBMAN, FORREST, BURG & SMITH, LLP
                                           113 East Austin Street
                                           Marshall, TX 75670
                                           Telephone: (903) 938-8900
                                           Facsimile: (972) 767-4620

                                           Attorneys for Defendants
                                           HUAWEI DEVICE USA INC. AND
                                           HUAWEI DEVICE (SHENZHEN) CO.,
                                           LTD.




                                       8
Case 2:17-cv-00123-JRG Document 341 Filed 10/02/18 Page 11 of 11 PageID #: 17742



                                  CERTIFICATE OF SERVICE

        The undersigned hereby certifies that all counsel of record who are deemed to have

 consented to electronic service are being served with a copy of the foregoing document via the

 Court’s CM/ECF system per Local Rule CV-5(a)(3) this 2nd day of October, 2018.


                                                      /s/Robert T. Haslam




                                                  9
